DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed with the written response received on January 27, 2022 have been considered and an action on the merits follows.  As directed by the amendment, claims 1-3, 7, and 9 have been amended; and claims 4-6, 8, and 10-20 are canceled. Accordingly, claims 1-3, 7, and 9 are pending in this application, with an action on the merits to follow regarding claims 1-3, 7, and 9.
Because of the applicant's amendment, the following in the office action filed November 28, 2021, are hereby withdrawn:
Objections to the specification;
Objections to the claims;
Claim rejections under 35 USC 112(b).
Drawings
Photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of drawings or photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:

Photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cotutsca (US 2007/0220656) in view of Lacy (US 2016/0021962), as evidenced by “Difference Between Silicone and Rubber” (https://www.differencebetween.com/difference-between-rubber-and-vs-silicone/).
Regarding claim 1, Cotutsca disclose a hat (10), comprising: a pair of sleeve assemblies (12) positioned on either side of the hat (as can best be seen in Fig. 3) and configured to receive temples of glasses (temple of 20, best seen in Fig. 3), wherein each sleeve assembly of the pair of sleeve assemblies comprises an outer fabric or flexible layer (30, disclosed as fabric which is known to be flexible in para. 0060) and an inner nonslip layer (gripping layer 50).
Cotutsca does not expressly disclose wherein the inner nonslip layer comprises one of rubber, neoprene, or polypropylene.
Lacy teaches a hat with sleeve assemblies for retaining eyewear wherein the inner nonslip layer (808) comprises rubber (see para. 0049 where 808 is silicone which is a synthetic rubber as evidenced by “Difference Between Silicone and Rubber”).
Cotutsca and Lacy teach analogous inventions in the field of hats with sleeve assemblies for retaining eyewear.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include silicone in the inner nonslip layer of Cotutsca as taught by Lacy as “Silicone may be selected to provide comfort via the soft and flexible material, and to have a minimal impact on the outward appearance of the hat. Silicone may also stay tacky in both warm and cold weather, while still allowing eyewear to be removed with a reasonable amount of pulling tension. Silicone provides retention capabilities for a variety of materials that may be utilized in eyewear, such as metal, polymers, etc. Silicone is also resistant to dirt and oil build up and easier to clean than other materials” (see para. 0049 of Lacy).  Further, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07.


	Regarding claim 7, the modified hat of Cotutsca discloses wherein each sleeve assembly (12) of the pair of sleeve assemblies includes an opening along a bottom portion (36) of each sleeve assembly of the pair of sleeve assemblies (see para. 0061 where the assembly/holder may be attached at intervals along the lower edge 36, and as such an opening would be created between the intervals).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Cotutsca and Lacy as applied to claim 1 above, and further in view of Stevens (US 2019/0365002).
Regarding claim 3, the modified hat of Cotutsca discloses all the limitations of claim 1 above and where the nonslip layer (50) can be the same size as the interior of the assembly (12), but does not expressly disclose wherein each sleeve assembly of the pair of sleeve assemblies comprises the outer fabric or flexible layer and the inner nonslip layer folded and joined together on a top edge and a bottom edge of the outer fabric or flexible layer and the inner nonslip layer to form an interior opening encompassed by the inner nonslip layer, wherein each sleeve assembly of the pair of sleeve assemblies formed in this manner is affixed to the hat.
	Stevens teaches holding assemblies attached to the exterior of a garment wherein the holding assembly (100) comprises the outer fabric or flexible layer (128) 
Cotutsca and Stevens teach analogous inventions in holding assembles for the exterior of apparel items.  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the construction method of Cotutsca with the construction method as taught by Stevens … thereby securely attaching the assembly to the exterior of the hat with an edge treatment to prevent the edges from fraying and causing the stitching to no longer hold the assembly to the hat.

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined references of Cotutsca and Lacy as applied to claim 1 above, and further in view of Risso (US 2006/0152671).
Regarding claim 9, the modified hat of Cotutsca discloses all the limitations of claim 1 above, but does not expressly disclose wherein each sleeve assembly of the pair of sleeve assemblies further comprises a patch on an exterior surface, the patch comprising a hook portion configured to temporarily attach to a loop portion or a loop portion configured to temporarily attach to a hook portion.
configured to temporarily attach to a loop portion or a loop portion configured to temporarily attach to a hook portion (as disclosed in para. 0065, 93 is a hook and loop fastener and therefore has either hook or loop configure to receive the loop or hook of 98).
Cotutsca and Risso teach analogous inventions in the field of hats with sleeve assemblies to hold the temples of glasses.  Therefore…. to add a hook and loop patch to the exterior surface of the sleeve assembly of Cotutsca as taught by Risso in order to be “operably configured to receive other objects… as desired by the user” (see para. 0065 of Risso).
Cotutsca and Risso does not expressly discloses wherein each of the sleeve assemblies comprises a patch on the exterior surface.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have a patch on each sleeve assemblies of the pair of sleeve assemblies of the modified hat of Cotutsca in order to allow ease of use for both right handed and left handed wearers to attached auxiliary objects, since such a modification would amount to a mere duplication of parts.  It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  See MPEP 2144.04.
Response to Arguments
Applicant’s arguments, filed January 27, 2022, with respect to the 35 USC 102 and 103 rejections of claims 1-3, 7 and 9 have been considered but are moot because 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEATHER MANGINE, Ph.D. whose telephone number is (571)270-0673. The examiner can normally be reached Monday-Friday 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on 571-272-5559. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HEATHER MANGINE, Ph.D./           Primary Examiner, Art Unit 3732